      Case 2:16-cv-15092-EEF-KWR Document 58 Filed 07/28/20 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF LOUISIANA



UNITED STATES OF AMERICA
ex rel. Robert Romero,

                Plaintiff,

                         v.                         Civil Action No. 16-cv-15092

AECOM, et al.,                                      JUDGE FALLON

                Defendants.
                                                    MAGISTRATE ROBY




                                              ORDER

       The Court, having considered the United States’ and ANO’s Joint Status Report,

ORDERS that, on or before August 24, 2020, if a settlement has not been finalized, and if the

United States has not amended its Complaint to include ANO as a Defendant, the Parties shall

file a Joint Status Report notifying the Court of the status of the potential settlement.

       SO ORDERED.



                                 28thday of _______________,
       Thus done and signed this ___            July         2020.



                                               ___________________________
                                               HON. ELDON E. FALLON
                                               UNITED STATES DISTRICT JUDGE
